Exhibit 10.10.02

LIMELIGHT NETWORKS, INC.

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to the Employment Agreement (the “Amendment”) is made as
of April 9th, 2013 (the “Effective Date”), by and between Limelight Networks,
Inc. (the “Company”), and Nathan Raciborski (the “Executive”).

RECITALS

A. The Company and Executive entered into that certain Employment Agreement
dated as of September 22, 2008 which was amended as of December 30, 2008
(collectively, the “Agreement”); and

B. The Company and Executive desire to amend the Agreement to modify certain
existing aspects of Executive’s employment with the Company. Defined terms used
in this Amendment identified with an initial capital letter have the meaning
given such terms in the Agreement.

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

 

1. Duties and Scope of Employment. Section 1(a) of the Agreement is modified to
read in its entirety as follows:

 

  (a)

Re-affirmation of Inventions Agreement, Position and Duties. The parties each
hereby reaffirm all of the terms and covenant included in the Inventions
Agreement. In the event of a conflict between the terms of the Inventions
Agreement and this Agreement, the terms of this Agreement will control. As of
the Effective Date of this Amendment Executive’s title is “Founder”. As Founder,
Executive reports to the Company’s Chief Executive Officer (“CEO”). Employee
agrees to devote his full business efforts and time to performing such advisory
and consulting duties as may be assigned to him by the CEO, which may include,
but are not limited to, acting as a technical advisor, providing advice and
guidance on the overall research and development and network operations
functions, working closely with the Chief Operating Officer (“COO”) to assess
network expansion and modifications and to assure alignment with the Company’s
overall technology strategy, advising on negotiations and negotiating with
Company vendors to obtain the best available terms for network services

 

1



--------------------------------------------------------------------------------

  and componentry, providing advice and guidance regarding the development and
research teams, supporting product initiatives and helping to assure such
initiatives are aligned with the strategic objectives of the Company, and
rendering such additional business and professional services in the performance
of Executive’s duties, consistent with Executive’s position within the Company,
as will reasonably be assigned to Executive by the CEO. The parties acknowledge
and agree that Executive may perform his duties from either the Company’s
facilities in Tempe, AZ, or from Executive’s remote office in his home in
Jackson Hole, WY, or any other location, by visiting customers or vendors or
others, and Executive agrees that his duties may keep him away from his home
office in Jackson Hole for up to fifty percent (50%) of business days each
calendar quarter.

 

2. Severance. Section 7(a) of the Agreement is modified to read in its entirety
as follows:

 

  (a) Termination Without Cause, or Due to Death or Disability, or Voluntary
Resignation other than in Connection with a Change of Control. If Executive’s
employment is terminated by the Company without Cause or due to Executive’s
death or disability, or Executive voluntarily resigns and such termination or
resignation is not in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary (subject to applicable tax withholdings) for twelve (12) months, such
amounts to be paid in accordance with the Company’s normal payroll policies;
(ii) the actual earned cash incentive, if any, payable to Executive for the
current year, pro-rated to the date of termination, with such pro-rated amount
to be calculated by multiplying the current year’s Target Annual Incentive by a
fraction with a numerator equal to the number of days inclusive between the
start of the current calendar year and the date of termination and a denominator
equal to 365, such amounts to be paid at the same time as similar bonus payments
are made to the Company’s other Executive officers, and (iii) reimbursement for
premiums paid for continued health benefits for Executive (and any eligible
dependents) under the Company’s health plans until the earlier of (A) twelve
(12) months, payable when such premiums are due (provided Executive validly
elects to continue coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”)), or (B) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans. For purposes of clarity, the
Committee shall determine, in good faith, the extent to which any cash incentive
has been earned by Executive. In the event that Employee’s employment is
terminated due to death or Disability, fifty percent (50%) of Employee’s then
unvested Equity Awards shall vest.

 

3. Severance. Section 7(c) of the Agreement is modified to read in its entirety
as follows:

 

2



--------------------------------------------------------------------------------

  (c) Termination for Cause. If Employee’s employment is terminated for Cause by
the Company, then, except as provided in Section 7, (i) all further vesting of
Employee’s outstanding equity awards will terminate immediately and such options
shall be exercisable in accordance with Section 6 of this Agreement; (ii) all
payments of compensation by the Company to Employee hereunder will terminate
immediately, and (iii) Employee will be eligible for severance benefits only in
accordance with the Company’s then established plans, if any. If the Company
intends to terminate Employee for Cause, then the Company’s Chief Executive
Officer will provide not less than 72 hours prior written notice of such
intention to Employee, including the effective date and time of such termination
for Cause, during which notice period Employee may voluntarily resign his
employment.

4. Holiday & Certain Expenses. Accrued but unused vacation time will carry over
from year to year, provided that accrual will cease once Executive accrues 150%
of his annual vacation time but accrual will resume as vacation time is used.
The Company will reimburse Executive up to $5,000 for legal expenses actually
incurred in connection with the review of this Amendment.

5. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement remains in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

NATHAN RACIBORSKI     LIMELIGHT NETWORKS, INC. /s/ Nathan Raciborski     /s/
Robert A. Lento Signature     Signature Nathan Raciborski     Robert A. Lento
Print Name     Print Name     Chief Executive Officer     Print Title

 

3